                             Case 3:19-cv-00208-GMG
                                   of'j
                                                    Document 10-20 Filed 06/04/20
                                                             tic
                                                                                   Page 1 of 3EXHIBIT
                                                                                GOVERNMENT      PageID #: 717
                    D pwllrtrwunf


                                                                                                                                                                  Firear



                                                                                                                                                        I   te   1            L            ID


                                                                                                                                         vtain ialalmisoi

     i2l    sell ave                Punishable           1                                                  nrand or         api        toa S251U00                  ffiw




     Read           tile     Noljces             Instructiomi           if                                                                   in       of-i in d on 11                      file   14 en uj
                                                                                                                       prQ11nn                                                        11                                        prt2lliis
     im-blik's              busim               temporari y 401                                             ing gfuv how                or                  in   b samr Smti                         in           i    ln'tvi     tw                                        cvnises       is


     ocuted unlSs                        tile    tnins-action           flu
                                                                                             der    18   tJSC   9-72cl-Ali              on Ho            must        be


                                                                                                                                                                                                BY

                                                                                                                      an    i r ie1 wil                                                                  hC            MW U




                                                                                                                                                       m-v                                        Cnrmu                                   po ic office                      bw
                                                                                                                                                                                                                                                                                                                                      cdt




     U S            C   f        illd    S'Jat                           0                                                                        5




                                                                                                In oddi6ml       io   f-vim                                                       mw-c                           i'l    10-b         llf h           10           a ai




                                                                                                                                                                                            ou           nro            ml       tho ictntil

            Iic         ic pj                                                                                    onoll             if
                                                                                                                                         you          ore rmt the                     iMJA                                                               the                               C
            dw          hi                                                                                                                                                                tm'a                   pc                  J-li       jj           J1




                                                                                                                                                                     ec   i
                                                                                                                                                                              i   f   I     I        j   e                      s     1     1    1   c   1        1   u r   i   t   111   hcon         lu4zlhzed         ol


                                                                                                                                                                       I'm




                                                                               i   di f   Acil i




                                                         Cf                                                                              inic




                        United           S iw




       C                                vou     an               Hic-alh


 I
     id        I            r                   an   alien         ho   ha     I                                                                            a                                            v   i   sa              v

           d2               11      v Ao             ou      ill    withiji         irv    of tit   t of                                              ISMIC11011s



                                                                              I-S Issil dAhen             orAdn            UIR   F L f1lbei            fAfl          SCIS T                  OP   11 4-t


f3rz   n   c   Ll                10 n      Fo           j    t                                              Trlilflsfcree                 Buer         Continue                   to       NLxt          flaue
                                                                                                                                                                                                                                                                                               k   1   Form     L        00
                                                                                                           STAPLE          IF      PAGES BECOME SEPA RATED                                                                                                                                     V       f-d uL   iobc r   20   i   o




                                                                                                                                                                                                                                                                                                                                  US00000371
                          Case 3:19-cv-00208-GMG Document 10-20 Filed 06/04/20 Page 2 of 3 PageID #: 718
I       cerflfl
                      that          rn         ans er                  in   Section         A    are        true                 correct               and complete                                         I    hav                 read       and        under-stand                   the          Notices                  I   astructions                       and    Definitions          on     TF      Form

4473                  understand                        that                                     es        to question                            tLa            if       I   ani             not the                actual                tranifereebu ver                     is       a       crime punishable                                 as a       felon           under        Federal         LwI     and
                  1                                                ansviering

nim           also            iolate           State andl or local                         law        I    understand                             that           a        person                      i   ho     uns                 ers        es         to   am     of the                questions                 I       Lb     through                    I   U     and or ILK            throuoh          12x

is       prohibited                 from purchasing                            or receh ing a                           firearm                    I   understand                                     that       a
                                                                                                                                                                                                                     person                    iNho       anw     ers       yes                  to    question                    12d L           is
                                                                                                                                                                                                                                                                                                                                                        prohibited                  from    receiI ing or


poswssinga                          firearm              unless the                  person ansi crs                                      es       to
                                                                                                                                                            quesdon                           42 d1              and                 prm ides             the   documentation                               required                 in       I
                                                                                                                                                                                                                                                                                                                                                  c          I       also   understand             that    making

a-ill
              faise     arai or                i   ritteii         irta evueot              or                                          an        False          or           misreprewtored                                         idendfication               o    ith    resped                    to       this       transaction


felonl             under            Federal                  lmi       and maN             also       i    itilate               State          andfor                    local               la           I    further                  understand               that          the repetiti                               p        chase          of firearms                    for the   purpose          if


resale            for     livelihood                    and        profit       without a                 Federal                       fireni-rus               license                      k       a   violation                     of      Federal law                  SLee                Instru                             for Onestion                            74
                                                                                                                                                                                                                                                                                                                                                  TF-C  51            erlificatioll         Date




                                                                                                                                                                                    ust               Be        Completed                        B    v    Transfer T Se

                          Of                                           be irans                                                                                                                                                            17       Iftransfer          is      at               qoal
161          TVPC               fiFIC31-111ii                 LO                                                                                                                                                                                                                         a




                                                                                                          Other                  Fircami                                            tveh                   L      ei
                                                                                                                                                                                                                                         Nw-te            of    Funclion
               j
                                                                                                          Sec                      li 11      yt     m Or                                                                I




                                                                                                                                                                                                                                        Ckuv          St-Ile




                                                        nd    Tvp           oV IdQntiricali                                                                           I cw                    ldclitificallon                                                                                               I   Expiration                    Dzwe           of ldoniifi aiinn                   tif




    I   Sh     Sujiplciok mll                           Go     emircni                Issued              D cumeinntion

               Oltcsfirm



              F11-C             C
                                i
                                           o 1 hNt
                                           I                       I                                                                      i   Jon           I    f tile         I   mosicrerI't                                   ver    a     ns     erccl     YF               t
                                                                                                                                                                                                                                                                                     o       I




              docim-1 1                                  sllw                                                                            prAllhitloll                         Ind              au ich            a       cop j             to   thil-ATT          Foini              447                iiSfl




                      Questions                         M     20        or 21         Nlusf       Ile              Completed                           Prior                  To        The Transfer                                    OfThe              Fiveavir                                                                                    Olt


                                                                                                  K1-1
FC7a          15o     e

              triulsioi
                          I   lic      tcansi'v_i_ev s


                                      ld       W        NIC'S          or    OIL
                                                                                     j II-1       i




                                                                                     applopriale State
                                                                                                               i
                                                                                                                   Vi   c    i
                                                                                                                                   fi    Witt



                                                                                                                                         agcncy
                                                                                                                                                                      1             C         jilil


                                                                                                                                                                                                           f7777         s




                                                             Duy




I       Q     Thu rsponse                           i                                                      d       by            NICS           ov     the            appropriatc                               Staflo                     I
                                                                                                                                                                                                                                               6-d The followiw n2spons n                                                  I                            later         rt ceiv       d    I nin    NICS       or   ih




                                                                                                                                                                                                                                               LJ
                                                                                                                                                                      LTM                     fS      lowumol
                                                                                                                                                                                                                                                          Canccljcd



                                                                                                                                                                                                                                               Lj         No    ri sponse                as                                          itkiii        3    hwsinc s              i

                                                                                                                                                                                                                                                                                                                                                                                  fo s

                                                                                                                             111        kas                                                   dic         Folloxine                      resqiofll              wv r ivcd                             Frc ni      N ICS m ih                           appropi              i ito


                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                            I                Canceil d
                                                                                                                                                                                                                                     Di llied
                                                                                                                                                                                                                                                                            LJ       I




    11    F    Thu        name                 and       Brad               iden                           ImIlib r                      of the         i                      cx_nniner                             Optifwl d                        I
                                                                                                                                                                                                                                                          Mg                              TFI                   f-mPloyce                 Coniplk iinw                      NICS



                                                                                                                                                                               01 11-1 1           11-C         7
              F           No                                            a          rcquircd               bcause                     a    blackground                          check                      was        compknt-d                        during         Oi NTA appic

                          Ow NFA                                               as r-cOected                 on              the         ipjlIov             d         NI A


              F           No N ICS hck vas
                          ss        Llll       CICMDUOn                     t NICS
                                                                                                          Inccati-qe                    the     transf ree1 uwr                                           ha         a            nlid         p2nrk           I'mm    the       Slitc                vhere            dw           trin'Jec            I        to      al       place          hich   qu




        UMU           slatc          and           POT-wi                                                                                                       Lia                     ill        fm       t
                                                                                                                                                                                                                                                                 Dne



                                                                                                                   Section                    C        Must Be Cornpleted                                                            Personall                  B y Tr

If      the    transfer              oi'the             fircarnws               laCs                           oil          a    differ-ni                  clm            ITon                 1-ic       datc              that       the                                     er                               sccti                                                              bwer    FIIOt       CUMIPIOT
                                                                                             Place

Seciion               C   inimccliately prior to                                   tile    transcer                orthe hrearirl s                                           iscc                                                              Qlw icm           22        nol'i         2-1

                                                   ans vers             to    tile        questions                     in       Section               A        ofthis                  norm                are              still      true correct                   and               conipictQ




                                                                                                                                                        Tra           ns       ferorSe                      tier             Continue                 to       Neyl Page

                                                                                                                                                                      E        IF             PAGES BECOME SEPARATED



paue          2 cjf l




                                                                                                                                                                                                                                                                                                                                                                                                   US00000372
                                                          Case 3:19-cv-00208-GMG Document 10-20 Filed 06/04/20 Page 3 of 3 PageID #: 719
                                                                                                                                                                                                                          ripleted                      By          Ti-ansfei-or                     Seller Even                                   IfTh Fii7aij



                                 nuraculrer                                     alid
                                                                                             Importer                                                       li                dic                                 Model                                                                                            Serial                  Number                                                                                    T     PQ                                                                      Caliblir          or




      i        FAT                        ND
                                          I                    E                              r                                                                                                      niplete                        ATF             For-un                33        10 4       FDr Multiple Purchase s                                                             of f1iindguns                                     Within               5    Consecutive                                         s     n   css-D-a     Ns
                                                                                                                                                        F re d
                                                                                                                                                                                                                                                    1
          1 TO                            I   a   I       Nu         111       bel o          F   F n2a                  rin   i   s    1 ra rl                                      i    Plcu e ham                                 h ritci             b     I
                                                                                                                                                                                                                                                                    Ili
                                                                                                                                                                                                                                                                          h        th     i
                                                                                                                                                                                                                                                                                                                 Li-o                      10          Check                  il'anv           part ofchii                                transacrion

                                                                               throe cie                        Dri noi                     ue           mitnerals
                                                                                                                                                                                                                                       0                                                                                                                                     Line         Nunnb                      ris From                                                      Abov

 3        1                 For                Usc by                            Lk nser                            St                 1n i o-ut wfly-Ifir                                       Oi               sli'l                                                                                                                3       1       Check                  i     rhis       irins iciion                                                                       pI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       I        at PIrt                       i-ans C-1

                                                                                                                                                                                                                                                                                                                                                                             5 jf                                                           Ouc-s         i



    3 3                     Trade                          corpclraw                              oanl Wid                                 address                        ol'mmterorscller                                                      and           Fedcral                     Firarm                 Liccrlyf                  Number                      0w n          I                                             lnsf         fir's




                                 ol           FF1               A'umh r V-A'X                                              U-A li             Vj              i1holdsiomij                                         ifiov              bc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                   0
                                                                                                                                                                      h             lerf nTrawsrerrim                                                               Tile            FireTr-T FJ 1-1                                st          Complete                           Questions 34-3
                                                                                                                                                                                     T
                                                                                                                                                                                                                                                                                                                              if




                                                                                        I     or Ple'llipul                                  Cancelle             I
                                                                                                                                                                                     Trarisnetions                                              the           Per-son                     VN'ho      Completed                                  Section                      H     NJ ust                 Corapkte                         Questiow                     3    4-36

    leerlifythai                                                           1     1    lum         e   read                and              under-stand theNNodcos                                                                I   osh-Lictiow                          n nil           Defin     ifions          Ll   o        this         ATF Form                           1-1'73                         tire        in    forniation             reeuroLd               in        Sections                    B      Ild    D    iN




 wije                            cin-i-ocf                         and complete                                      and f3                   this            entire                     tranNaction                                refrij-d            hici            hun            completed                  at     my            licensed               business premises i1icensed                                                               prenfLses                includes                  busine s

 tempoz alily                                                   Conducted                             from                a qualifying                                    f   un shmt                      or         In       ent         in       the same                   State          in    wbicli          the licensed                            twerriLws                    is   located                         unlc s        this         traw acfion               has             naci            lie




 Section                                      Aa               rid         Section                C        if
                                                                                                                    applica                  hie              2 mv                        veriticti                   tion           of the idund                         fic 3 tion           recorded                  in
                                                                                                                                                                                                                                                                                                                                   q   LiLstion               Is       j
                                                                                                                                                                                                                                                                                                                                                                             and     in


 wvs complered                                                                 and f3                 State               or        local             law applicable                                        to file                 firearms business                                          it    is
                                                                                                                                                                                                                                                                                                           in       belief hot                         it    is    not            unhuviTul                      fill        me      to sell            delh er transpoi-L                             or      othur isv

 qLspose of the                                                    firearm s                           listed                  on          this       forin                   to     the person                                identified                     in    Scetion                   A
24                          Transfoi                               cy sfSeller's                                    Nairic                  Oykuse                            print                   13      i            TransrQrX Seljf2r                                                   S igoolur




 Pt r     I            I    ilsl              o       f    th              P    orn IT            Th            i                                                                                      t tl        01            hi            t Cill        ar                                            dic      ti lnij                F          llnL        Cornilked

                                                                                                                                                                                                                                                                                                                                           m
                   I




f1csl2ned                                      l           thll            a    pcj oil               h0jed                                   r         Pi            i       SC                       3
                                                                                                                                                                                                            PlTll              LL I-Fllllfll                  li    il             W                       ill      AF             I                   1-173           Ili    hishN               i




llmv                       la                 filly             twil            IT    Mi f             f        j    firal-ji-t              tt       ti-te
                                                                                                                                                                      porS
                                                                                                                                                                                                 L

                                                                                                                                                                                                      rl jfje j                 11                      111                                                io          II CII          I                                                      u
Ill           flel-l                   6w                 lran fcrcc Lluyef                                 ol'ccmin                          Slriciiorf                                  on         the          Fcceip                   and                                                             ill
                                                                                                                                                                                                                                                                                                                                                        thi        7'wj
o     I       11
                   rea rn                     t                File            trjnsleror                                                                                                                                                                                                                                                            urdcl

Ole                mfifiacllw                                        111d            inailltzlin                pri p r                    record                     oi'thc              iransaction                                 Concquclid                                   tile




IFIII Slerla llcr                                                          111UTt           he     1 Inlihar                       k              he        Firw
                                                                                                                                                                                                     III      1   S       U-S                   021AY               I     alld                                               trjnsl row                                      or     lh        u-jil



ilk            rcu'ill                         lifln                 iji        27    C1R              Part 47                                    j
                                                                                                                                                      41                      Ili
                                                                                                                                                                                                                                                                                                           incol-liplete                       or                                    cf
                                                                                                                                                              3                                                                                                                                            tr microrsclier                                  or     dic        imi-1-411F1


Iran I                                                                     is    prlt Jlllcd                        ko    kn                 dl         iPplicable                              Slate                 1   1          llid           Pilhil                                                 CUMI                1   P1 010e lff
ordiwjm s                                                 al    hod              flic        wmAcrk                                                                                 Tuld        OIQ                                                     hu         er's                                    rc      kwn                     o    the      phfAr-cooy                           111

                                      St'o                A TF                                                      5 f0u              i    Slf c             Law md PuWr ht                                                           Oldm                                                                ccllOfl                     B       lild      1         rhc Irl-lm l                           C


                                                                                                                                                                                                                                                                                                                   V      lloc cr                    Illide


G-lief 11i                                            ATF              Fol 11               4-1            mut                 tic         Compieted                           al        tile        liccnscd                                                                                             1111ou'Cop                           should             he         maIfcd               m he                                                    44        T   lind                               a                   ul

                                                                                                                                                                                                            h                                                                                                                                                                                                                orl                                                                                       Pjrt

whC11                            ii
                                       IjTt lflll                               tral i fred                                                                                         Fefjr il                                   18     U         S             921 e                                                                                                 p 2ri-nanerit                     j




allo k                                a       liceil'Qd                         importeT                   111milifficturcr                             or            deadcr                to        scH                 hrc3ml                    i    I     norill


cculsc                                        I o doe                  T       r1ol   71110k2l-f             in          permn               at       th              licewseQ                             bUill S                     pl-CiMSCs                    ull                                   F Port2tilm of                                    Fil-LTlrril                                        St7ile         or     Commero                   Dpmifnci i                         m                i Iwr
H         Ole               hlr                                 e bfrcr                      irleci                 ru             in      rqu irel                   I'unts                    fhc                re                                         Lir         Se   I                          kreLlrill-S
                                                                                                                                                                                                                                                                                                                                   cPorler                    It       ohrnio            a                               pno          i    CPorl               Warni
lijr           h           ill                Qui ilm                                         7        CFR                47S-1 6ibjr aod                                       ATF             Pruccdun                             Ili        3
                                                                                                                                                                                                                                                                                                          pclft          a        hruarm                    i0inm                PrOPQr                                                    fmv           be    I'mcd nut           ni17c


                                                                                                                                                                                                                                                                                                          Illd      or        imprisoned                           1'or      nol                           timn              20 yoars              S          12    LSC            2-77N cl

Aftf r                      lhe               transfcror seller                                       ha            Coillpicted-the
                                                                                                                                                                          1-11-Cafins                iratl         jclioll                                         I-mrst


Make                        Ill               completed                               oriumul                                       Form              4-4     73              fwhOi                  ijichtcAn                       ihe        A-Owcs                    Gen
end                                           Ifcflmf                          oild         Ocffidliolu                                and        an          iuprioriini                                  docurrlcw                             pall
                                                                                                                                                                                                                                                              of'hiSdicr


Perillancill                                          FUCU             d              Sudi            Form                     4417           plusi               be           retained                     for           ai    least           10 ycars                  and                             Tile         Il MIM'Cl-CC bU Cr                                  111LISt       Persollait                           Corrl                sectio l             A   of   dils           1411-t         arld          Cefut
after                      11W                pffiOd                       MOV          be        51 1br-flitwd                        to   VFF               Filing
                                                                                                                                                                                          may              be      chronological                                   df daf                                        ign         flim          the        ansl         ers are               ILL               correCL                 alid    com          ryiete       Hu c              cr        ill    tile       inmSicre

          dispfsi iiw                                                aiphabeli                                                                                                                                                                                                                            buvor              is    unabte                to       read andlor writc                                          dic                or      iodlel rhmi              df         gaalme                           Illa    bc

ifm                Yeri 11                                                                                                                                                                                                                                                                                coi iiiTicied                    by anothcr                        person cdljdinu                                         the   zraosf eml                              T        c          p rmai                will i

4473                       Ve                 N                                                                                                                                                                                                                                                           lhai           the                                                         rrrust                diell             sil1a    l    lk    411CSSCS           W   the


                                                                                                                                                                                                                                                                                                                                   arld         Si            Lire certi                 fic it                         in                         14
                                                                                                                                                                                                                                                                                                                                                                                                                              question
                                                                                                                                                                                                                                                                                                                                                                                                          ii
                                                                                                                                                                                                                                                                                                          111-1swel's                                 1111M                                                    III




                                                                                                                                                                                                                                                                                                                                                                                                                                                        ATF        Fenn            I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   oo
Pa        u                                                                                                                                                                                                                                                                                                                                                                                                                                             R T ised
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             4-7           15                  f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000373
